I concur as to Clarence A. *Page 425 
Dorger, but dissent as to the affirmance of the judgment against Frank J. Dorger, on the ground that in my opinion the evidence fails to connect him with the crimes charged in the indictment.
As to the state's claim of conspiracy between Frank J. Dorger and Clarence A. Dorger, so as to hold Frank J. Dorger responsible for the acts of Clarence A. Dorger, I am unable to reconcile myself to the theory of guilt on that ground, for the reason that, while the evidence tends to show similar acts prior to the acts set forth in the indictment, and, likewise, similar acts subsequent to the dates in the indictment, in which they were both engaged, yet, in so far as the charges set forth in the indictment are concerned the record does not support the same in so far as Frank J. Dorger is concerned. In my opinion quite the contrary is true. The acts charged in the indictment were almost exclusively the acts of Clarence A. Dorger, and nowhere do we find, either by direct or circumstantial evidence, a participation in same by Frank J. Dorger.
Judges RICHARDS and WILLIAMS, of the Sixth Appellate District, and Judge LEVINE, of the Eighth Appellate District, sitting by designation in the First Appellate District. *Page 426